Name: Commission Regulation (EEC) No 2510/83 of 7 September 1983 providing for an exception in respect of the volatile acid content of certain wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/ 16 Official Journal of the European Communities 8 . 9 . 83 COMMISSION REGULATION (EEC) No 2510/83 of 7 September 1983 providing for an exception in respect of the volatile acid content of certain wines Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 595/83 (2), and in particular Article 45 (4) thereof, Whereas Article 45 of Regulation (EEC) No 337/79 fixes the maximum volatile acid content of wine ; whereas provision may be made for exceptions for certain quality wines psr and certain table wines desig ­ nated pursuant to Article 54 (2) of that Regulation ; whereas certain Sardinian wines falling within these categories normally possess, by virtue of the special methods by which they are prepared and their high alcoholic strength , a volatile acidity higher than that provided for in Article 45 of Regulation (EEC) No 337/79 ; whereas, in order that the abovementioned wines may continue to be prepared by the customary methods which enable them to acquire their charac ­ teristic properties, provision should be made for an exception from Article 45 ( 1 ) of Regulation (EEC) No 337/79 ; Article 1 Notwithstanding Article 45 ( 1 ) of Regulation (EEC) No 337/79, the volatile acidity of the quality wine psr 'Vernaccia di Oristano' and of 'he table wines obtained from the 'Vernaccia di Oristano B' variety harvested in Sardinia and designated pursuant to Article 54 (2) of Regulation (EEC) No 337/79 as 'Vernaccia di Sardegna', may exceed 18 but not exceed 23 milli ­ equivalents . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 3 . 5 . 1979, p. 1 . 2 OJ No L 163, 22. 6 . 1983 , p. 48 .